Citation Nr: 0126711	
Decision Date: 11/26/01    Archive Date: 12/03/01	

DOCKET NO.  99-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a higher initial evaluation for flat feet, 
currently rated noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1949 to 
November 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action by the 
Department of Veterans Affairs (VA) White River Junction, 
Vermont Regional Office (RO), which granted the veteran 
service connection for flat feet and assigned an initial 
noncompensable disability evaluation for this disorder.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on the title page to reflect 
the veteran's dissatisfaction with the initial rating 
assigned by the RO.  

In August 2001 the veteran appeared and proffered testimony 
at a personal hearing on appeal at the RO before the 
undersigned member of the Board.  A transcript of the 
veteran's testimony has been associated with the claims file.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  The veteran's bilateral flat feet are manifested 
primarily by pain on manipulation and use of the feet 
accentuated, characteristic callosities, and a weight-bearing 
line medial to the great toe.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no more, for 
bilateral flat feet have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103(a), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59 and Part 4 Diagnostic 
Codes 5276, 5284 (2000); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a))  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(A), 5106, 5107, 5126 (West 1991 & 
Supp. 2001).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board also finds the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The RO has made satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file.  Further, the veteran had been provided with 
a VA examination in November 1998 in connection with his 
claim and has presented testimony at the aforementioned 
personal hearing on appeal in August 2001.  

The Board acknowledges that at the August 2001 hearing the 
veteran stated that he has received VA outpatient treatment 
consisting essentially of palliative care for his feet every 
six months by a VA podiatrist.  While the RO has not 
associated the clinical records of this treatment with the 
veteran's claims file, it appears from the veteran's 
testimony that his treating physician is the same VA 
physician who performed his VA comprehensive examination in 
November 1998.  Thus, this physician is familiar with the 
veteran's pertinent clinical history.  Furthermore, the 
veteran submitted a copy of a detailed examination of his 
feet by a private doctor, dated in August 2001, which 
provides a current assessment of the foot disorder.  

Consequently, the Board finds a remand of this case to obtain 
additional records would serve no useful purpose.  It is the 
opinion of the Board that these records are not necessary to 
reach a fair disposition of the claim and that there is no 
prejudice to the veteran by proceeding with appellate review.  
In short, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in development of facts pertinent to his 
claim.  In essence, further development and further expending 
of the VA resources is not warranted as the circumstances of 
this case indicate that a remand would serve no useful 
purpose and would serve only to delay final adjudication of 
the veteran's appeal.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

In evaluating the veteran's claim for an increased evaluation 
for service-connected flat feet, the Board has taken into 
consideration the most recent medical findings in light of 
the applicable provisions of VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  We have 
additionally noted the veteran's contentions with regard to 
the severity of his disorder as well as the clinical history 
and symptoms attributable thereto.  Disability evaluations 
reflect as nearly as possible average impairment of earning 
capacity and are based, in large part, on the impairment, 
which recent evaluations objectively show to be the result of 
his service-connected disability.  38 U.S.C.A. § 1155.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole record, 
including service medical records.  38 C.F.R. § 4.2.  



Factual Background

With this in mind, the Board observes that in this case the 
veteran's service medical records are scant, due to a 
disastrous 1973 fire at the National Personnel Records Center 
in St. Louis, Missouri, and consist solely of the veteran's 
report of medical examination at service separation in 
November 1952.  On this examination a clinical evaluation of 
the veteran's feet was significant for first-degree flat feet 
with no notation on the examination report that this 
condition existed prior to his service entry.  

The veteran filed his initial claim for service connection 
for flat feet in August 1998.  He reported that he first 
noticed symptoms of this disorder in late 1951 while 
performing service in a military honor guard.  He attributed 
his condition to standing for an average of 8 to 10 hours a 
day.  He further reported that since service he has treated 
himself for this disorder.

On his initial VA examination in November 1998, the veteran 
complained of easily fatigued feet and legs with activity on 
a daily basis and ankle pain.  The veteran could not 
attribute his pain to a predictable phenomenon such as 
weather change or increased ambulational activity.  On 
physical examination the veteran's pedal pulses were palpable 
and normal, hair growth to the digits was noted, bilaterally.  
Manual muscle testing was 5+/5 all muscles tested, 
bilaterally.  The veteran was able to walk on heel and on 
toes.  The veteran's gait exhibited a midheel strike, 
bilaterally.  There was a slight abducted right foot position 
on propulsion.  The veteran's hips were level, bilaterally.  
Orthopedic evaluation revealed a relaxed calcaneal stance 
position and 5 degrees everted, bilaterally.  Reducible flat 
foot deformity was present.  Upon weight-bearing posture 
there was noted to be decreased navicular height, 
bilaterally.  Table measurements failed to demonstrate 
gastrocnemius-soleus equinus.  Ankle joint, subtalar joint 
and great toe motion were full and pain free.  There was 
slight crepitation palpated in the lateral ankle throughout 
the entire range of motion on the left.  There was noted to 
be a functional hallux limitus, at which time the great toe 
motion was limited, bilaterally, with foot loading to the 
point of 12 degrees' dorsiflexion, bilaterally.  

Weight-bearing X-rays taken at that time were not suggestive 
of a pes planus disorder; however, due to a pseudosinus tarsi 
formation on one foot there was evidence that they may have 
been rotated during the examination.  Acquired pes planus 
deformity, functional hallux limitus, bilaterally, and 
intractable plantar keratoma were the diagnoses rendered.  
The veteran's examiner stated that the veteran would benefit 
from functional orthosis with a lesion accommodation 
metatarsal pad as well as routine palliative care.  

As noted above service connection for flat feet was 
established by a January 1999 RO rating action.  This 
disorder was rated noncompensably disabling under Diagnostic 
Code 5276 of the rating schedule, effective from August 6, 
1998.  

At the veteran's personal hearing on appeal in August 2001 
the veteran elaborated on symptoms he has as a result of his 
service-connected flat feet.  He said that since service he 
has continuously experienced some sort of pain with his feet 
and legs or his hips especially if he stands for any 
prolonged period.  He described his pain as sometimes dull 
and sometimes sharp radiating upwards into his legs and hips 
and that his pain is relieved somewhat by resting his feet.  
He said that he has had to curtail his exercise regimen as a 
result of problems with his feet.  He testified that he has 
been provided inserts for his shoes and has been told by his 
VA treating physician that his feet should be rated as 
30 percent disabling.  The veteran's witness described her 
observations of the veteran's difficulties as a result of the 
service-connected disorder and said the veteran sought a 
private examination of his feet in order to obtain additional 
opinion as to the severity of his condition.  

Submitted into evidence at the veteran's hearing was a report 
of an August 2001 examination of the veteran's feet by a 
private physician, Dennis J. Lamontagne, D.P.M.  
Dr. Lamontagne noted that the veteran presented for 
evaluation of painful flat feet and legs, which has been 
ongoing since his years in service.  He further noted that 
the veteran also has developed painful corns on the bottom of 
his feet for which he is being treated.  On objective 
examination the veteran was found to have no apparent sensory 
deficits.  Muscle strength was 5/5 in all muscle groups right 
and 4/5 on plantar flexion with inversion and dorsiflexion.  
There was pain to palpation over the sinus tarsi, left more 
so than right and pain with palpation of the left calcaneal 
tuberosity.  Resting calcaneal stance position was 5 degrees, 
bilateral.  Medial talar bulging was noted.  Inversion and 
eversion of the subtalar joint was painful at end range of 
motion.  Ankle joint dorsiflexion left was painful with 
crepitation.  Right ankle range of motion was not painful.  
Gait examination showed an apropulsive gait with abduction of 
the right foot throughout the contact phase.  Base of gait 
was approximately 20 centimeters.  It was observed that the 
veteran's heel strike does not occur until midstance phase on 
the left and that he pronates bilaterally throughout the gait 
cycle.  

Dr. Lamontagne stated as a diagnostic impression that the 
veteran suffered from chronic sinus tarsi syndrome, which is 
likely, a result of an acquired flat foot deformity.  In 
addition he also diagnosed plantar fasciitis.  He further 
commented after the review of the available clinical records 
that:  1. There was significant doubt that the veteran's arch 
supports actually provided relief of symptoms; 2.  Because of 
his wide base of gait, the veteran's weight-bearing line was 
medial to the great toe and; 3.  There was pain on 
manipulation and use of the feet.  

Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
rating for each diagnostic code as set forth in VA's 
aforementioned Rating Schedule codified at 38 C.F.R. Part 4, 
and represents the average impairment of earning capacity 
resulting from disability.  Generally degrees of disability 
specified are considered adequate to compensate for the loss 
of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability due to damage or inflammation in parts of the 
system to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all of the necessary bones, joints and muscles or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology or may be due to pain, 
supported by adequate pathology and evidence by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as range of motion and a part, which becomes 
painful on use, must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 302 (1995).  38 C.F.R. §§ 4.40, 
4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59.  

When there is a question of which of two evaluations shall be 
applied to a disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding degree of disability shall be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  

As noted above, the RO assigned a noncompensable rating for 
the veteran's bilateral flat feet pursuant to the schedular 
criteria set forth in 38 C.F.R. Part 4, Diagnostic Code 5276.  
This code provides for a noncompensable evaluation for mild 
symptoms relieved by built-up shoe or arch support.  The code 
also provides for a 10 percent evaluation for moderate 
bilateral acquired flat feet manifested by evidence of 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet.  A 30 percent evaluation is assigned for severe 
bilateral flat feet that is manifested by objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  A 50 percent evaluation 
is warranted for pronounced flat feet with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

A review of the medical evidence of record as well as the 
testimony proffered at the veteran's hearing in August 2001 
reflects that the veteran's service-connected bilateral feet 
may best be characterized as severely disabling and are 
primarily manifested by objective evidence of pain on 
manipulation of use accentuated.  The veteran's pain 
increases with prolonged standing and is relieved by rest.  
He has painful "corns" on the bottoms of both feet.  
Dr. Lamontagne has on his examination of the veteran August 
2001 noted that the veteran's weight-bearing line due to wide 
base of gait is also medial to the great toe.  He furthermore 
expressed doubt that the veteran's symptoms are relieved by 
arch supports.  In view of these findings the Board concludes 
that the disability picture presented by the service-
connected flat feet warrants an assignment of a 30 percent 
rating.  That is, although not all findings required for this 
rating are met, the disability picture more nearly 
approximates the criteria for assignment of a 30 percent 
rating.  See 38 C.F.R. § 4.7.  

In so finding the Board has contemplated whether the evidence 
of record more closely approximates the higher, 50 percent 
evaluation criteria under Diagnostic Code 5276 and finds that 
it does not.  The recent medical evidence does not indicate 
there is evidence of marked pronation, extreme tenderness of 
plantar surfaces, marked inward displacement and severe spasm 
of the tendoachilles on manipulation or a pronounced level of 
disability.  

Lastly the Board observes the August 2001 examination report 
could be interpreted in this case as evidence of a greater 
degree of disability than that evidence on VA examination in 
November 1998.  However, in the Board's opinion the objective 
findings and the veteran's complaints on both these 
examinations are essentially similar and any differences in 
the examination reports are due more to the thoroughness of 
the examinations or the reports thereof than to the degree of 
disability present.  Therefore the Board concludes with 
consideration as to whether the veteran is entitled to a 
staged rating as prescribed by the United States Court of 
Veterans Appeals in Fenderson v. West, 12 Vet. App. 119 
(1999) that the evaluation of 30 percent is warranted from 
the date of receipt of the veteran's claim for service 
connection for flat feet, August 6, 1998.  




ORDER

A higher initial evaluation of 30 percent for flat feet is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals



 

